Title: From George Washington to Henry Laurens, 24 October 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head Quarters Fredericksbg 24th Octobr 1778
          
          The letter, which I had the honor of addressing to you the day before yesterday, would inform Congress of the embarkation and sailing of a considerable detachment of the enemy from New York; and of the measures I had taken, in expectation of—and upon the happening of the event. Whether this will be succeeded by a further embarkation, or by a total evacuation of the posts, which they hold within the States, in the course of this year or the ensuing one, I cannot pretend to determine. But as it will be right and prudent in us to prepare for every contingency, I would, with the greatest deference, submit it to Congress, whether it may not be proper for them to call upon the States to provide Men in time for filling their respective Battalions before, or at any rate against, the opening of the spring, and in the same manner, as if there was a moral certainty that the War would be 
            
            
            
            prosecuted with all possible vigor on the part of Britain. Should this not be the case, or should any events cast up in the mean time to render Troops unnecessary—it will be easy to disband the levies, and to keep them from the field—which on the other hand, our relaxations in not providing them, may subject us, at least, to many disagreeable consequences.
          The general Return of the Infantry in the Month of September, transmitted to the Board of War by the Adjutant General, and to which I beg leave to refer, will shew Congress the whole amount of our reputed force at that time; but I am to observe, that large, very large deductions are to be made from it, on account of the Columns of sick and the men said to be on command. Many under the former description, particularly that of sick absent, are actually dead—others unfit for service, and several, who have recovered, have deserted: nor will the latter afford more than one half of its number in time of Action, as various duties such as waggoning, distant Guards, Escorts &ca employ a great proportion of those under this denomination.
          Besides the above deductions, Congress will perceive from the Return which I now take the liberty of transmitting—that there are 4380 Drafts and others whose terms of service will expire during and by the close of Winter. For I am sorry to add that our exertions to reengage the Drafts and old Soldiers, in this predicament, for the usual Bounty have proved so far ineffectual and without success. I have not tried what effect the additional Grant of ten dollars might have; but I fear, and it seems to be the opinion of all I have consulted upon the occasion—that it would have but little if any influence. I know in the case of the Drafts and troops of one State, that the offer of twenty dollars on the part of the Continent, with a like allowance and an actual deposit of it by the State has been no temptation. This general reluctance and refusal is founded in the unhappy depreciated light in which the Soldiery view the money, and their expectation of receiving immense State—District and subs[t]itute Bounties—Whether grants or bounties by Congress, bearing some proportion to these, to such as should inlist for the War would be attended with better success, I cannot undertake to decide. The experiment may be made, if they judge it proper, and if it proves an inducement to any extent, it will be an infinite saving in the end. I beleive however, our surest and only certain aids will be derived from drafting—which I trust may and will be done by the States on the recommendation of Congress, agreeable to the mode mentioned in my letter to their Committee, when they first honored me with a visit at Valley Forge. The exertions to recruit by voluntary inlistments may still go on, as both modes in all probability will not produce near as many men as may be found necessary.
          
          
          
          In the Case of the Carolina Troops, whose service is ending every day, the Officers say—that nothing will induce them to inlist, unless they can be permitted to go home on furlough till the Spring. On this indulgence they seem to think, several might be engaged. The distance is great, and there will be some uncertainty as to their returning; besides it will be fixing a precedent for others. If Congress approve the plan, they will be pleased to inform me by the earliest opportunity.
          I am under some difficulty about cloathing the drafts and the old Soldiers whose service is expiring and will determine every day. As Congress have never expressed their sense upon the subject, and this is increased by a letter which I received some time ago from the Board of War, which respects particularly the drafts; I must earnestly request that Congress will favr me with the speediest directions in the Case—whether they are to be furnished out of the supplies coming on, equally with the other troops. At the same time I will take the liberty to offer it as my opinion, that however inconvenient or expensive it may appear at the first view to cloath them, the measure will be necessary, and founded not only in humanity but sound policy. We have no prospect now of levying men in any other way, and if they are not cloathed, they will be exhausted by sickness and by death, and not doing it may prove an insurmountable Bar—or at least a great obstacle to our obtaining future Aids—tho’ the Exigencies of our Affairs should be never so pressing. Yet, the Cloaths may be withheld as long as circumstances will permit, as an inducement for them to inlist. In the instance of the old Soldiers, who have not received the annual allowance of Congress, the point seems clearly in their favor. The Board suggested, that the drafts might be supplied out of the best of the old Cloaths, which might be given in by the troops on receiving new ones; but unfortunately there will be few of any worth. I have the honor to be with highest Respect & Esteem Your Excellency’s most obedt Servant
          
            Go: Washington
          
        